Exhibit 10.5

 

SABA SOFTWARE, INC. 2000 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address: Name

                              Address

 

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Saba Software, Inc. 2000 Stock Incentive Plan, as amended from time to time
(the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Award Number:

   _________________

Date of Award :

   _________________

Vesting Commencement Date:

   _________________

Exercise Price per Share:

   $________________

Total Number of Shares subject to the Option:

   _________________

Total Exercise Price:

   $________________

Type of Option:

                Incentive Stock Option     
             Non-Qualified Stock Option

Expiration Date:

   _________________

Post-Termination Exercise Period:

   Three (3) Months

 

Vesting Schedule:

 

Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan and the Option Agreement, the Option may be exercised, in whole
or in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date. 1/16 of the Shares subject to the Option shall vest
on each quarterly anniversary of the Vesting Commencement Date, beginning at the
15-month anniversary of the Vesting Commencement Date.

 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall cease after the leave of absence exceeds a period of ninety
(90) days. Vesting of the Option shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity.

 

1



--------------------------------------------------------------------------------

Except as otherwise provided herein with respect to a Corporate Transaction or
Change of Control, in the event of the Grantee’s change in status from Employee
to Consultant or from an Employee whose customary employment is 20 hours or more
per week to an Employee whose customary employment is fewer than 20 hours per
week, vesting of the Option shall continue only to the extent determined by the
Administrator as of such change in status.

 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service.

 

Corporate Event

 

Notwithstanding the vesting schedule set forth in this Notice, if, in connection
with, and prior to the closing of a Corporate Event (as defined below) agreed to
in writing by the Company, or within twelve (12) months following the closing of
any Corporate Event, Grantee’s Continuous Service is terminated either: (i) by
the Company or any successor to the Company other than for Good Cause or (ii) by
the Grantee for Good Reason (either of (i) or (ii), a “Triggering Event”), then,
subject to executing a release of claims agreement provided by the Company after
the Triggering Event, all of the Shares subject to the Option (or any shares
subject to options received as a result of the Corporate Event in exchange for
the Option) that are not vested immediately prior to such termination shall
automatically vest and become fully exercisable immediately following any such
termination. For purposes of this paragraph, the following terms shall have the
meanings set forth below:

 

“Corporate Event” means any of the following transactions: (1) a merger or
consolidation in which the Company is not the surviving entity (other than a
merger or consolidation with a wholly-owned subsidiary, a reincorporation of the
Company in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company); (2) a merger in which
the Company is the surviving corporation but after which the owners of the
equity of the Company immediately prior to such merger cease to own their shares
or other equity interest in the Company; (3) the sale of substantially all of
the assets of the Company; (4) the acquisition, sale or transfer of more than
50% of the outstanding shares or equity interests of the Company by tender offer
or similar transaction; or (5) any of the foregoing transactions with respect to
any entity that controls, either directly or through one or more intermediary
entities, the Company.

 

“Good Cause” means any of the following by or of Grantee: (1) a failure or
refusal to comply in any material respect with the reasonable policies,
standards or regulations of the Company or any successor; (2) a good faith
determination that performance is unsatisfactory after reasonable notice of the
ways in which performance is unsatisfactory and a reasonable opportunity to
correct any such deficiencies; (3) a failure or refusal in any material respect
to perform his or her duties (except for any failure due to ill health or
disability); (4) unprofessional, unethical or fraudulent conduct or conduct that
is materially detrimental to the reputation, character or standing of the
Company or any successor; (5) dishonest conduct or a deliberate attempt to do an
injury to the Company or any successor; (6) unauthorized disclosure, misuse or
theft of the proprietary information or intellectual property of the Company or
any successor; (7) a criminal act which would reflect badly on the Company or
any successor; or (8) death.

 

2



--------------------------------------------------------------------------------

“Good Reason” means any of the following by the Company or any successor with
respect to Grantee: (1) a reduction in salary or target compensation below that
in effect immediately prior to the earlier of the Company’s written agreement to
or the closing of a Corporate Event; or (2) the relocation of work location to a
location more than fifty miles from the work location immediately prior to the
earlier of the Company’s written agreement to or the closing of a Corporate
Event.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

Saba Software, Inc.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

      Bobby Yazdani

Title:

 

Chief Executive Officer and Chairman of the Board

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
GRANTEE’S STATUS IS AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 13 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

Dated:

 

 

--------------------------------------------------------------------------------

        Signed:   

 

--------------------------------------------------------------------------------

                   [Optionee Name]

 

3



--------------------------------------------------------------------------------

SABA SOFTWARE, INC. 2000 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1. Grant of Option. Saba Software, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”) and the Company’s 2000 Stock Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Option Agreement.

 

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.

 

2. Exercise of Option.

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Related Entity Disposition. No partial
exercise of the Option may be for less than the lesser of five percent (5%) of
the total number of Shares subject to the Option or the remaining number of
Shares subject to the Option. In no event shall the Company issue fractional
Shares.

 

(b) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, such other representations and agreements as to the holder’s
investment intent with respect to such Shares and such other provisions as may
be required by the Administrator. The Exercise Notice shall be signed by the
Grantee and shall be delivered in person, by certified mail, or by such other
method as determined from time to time by the Administrator to the Company
accompanied by payment of the Exercise Price. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 3(d), below.

 

1



--------------------------------------------------------------------------------

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax, employment tax, and social security tax withholding obligations,
including, without limitation, obligations incident to the receipt of Shares or
the disqualifying disposition of Shares received on exercise of an Incentive
Stock Option. Upon exercise of the Option, the Company or the Grantee’s employer
may offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax obligations and/or the employer’s withholding
obligations.

 

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(a) cash;

 

(b) check;

 

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

 

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (ii) shall provide written directives to the
Company to deliver the certificates for the purchased Shares directly to such
brokerage firm in order to complete the sale transaction.

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. In addition, the Option, if an Incentive Stock Option,
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company.

 

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, to the extent otherwise so
entitled at the date of such termination (the “Termination Date”), exercise the
Option during the Post-Termination Exercise Period. In the event of termination
of the Grantee’s Continuous Service for Cause, the Grantee’s right to exercise
the Option shall, except as otherwise determined by the Administrator, terminate
concurrently with the termination of the Grantee’s Continuous Service. In no
event shall the Option be exercised later than the Expiration Date set forth in
the Notice. In the event of

 

2



--------------------------------------------------------------------------------

the Grantee’s change in status from Employee, Director or Consultant to any
other status of Employee, Director or Consultant, the Option shall remain in
effect and, except to the extent otherwise determined by the Administrator,
continue to vest; provided, however, that with respect to any Incentive Stock
Option that shall remain in effect after a change in status from Employee to
Director or Consultant, such Incentive Stock Option shall cease to be treated as
an Incentive Stock Option and shall be treated as a Non-Qualified Stock Option
on the day three (3) months and one (1) day following such change in status.
Except as provided in Sections 6 and 7 below, to the extent that the Grantee is
not entitled to exercise the Option on the Termination Date, or if the Grantee
does not exercise the Option within the Post-Termination Exercise Period, the
Option shall terminate.

 

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the Option to the extent he or she was otherwise
entitled to exercise it on the Termination Date; provided, however, that if such
Disability is not a “disability” as such term is defined in Section 22(e)(3) of
the Code and the Option is an Incentive Stock Option, such Incentive Stock
Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the Termination Date. To the extent that the Grantee is not
entitled to exercise the Option on the Termination Date, or if the Grantee does
not exercise the Option to the extent so entitled within the time specified
herein, the Option shall terminate.

 

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the Grantee’s estate, or a person who acquired the right
to exercise the Option by bequest or inheritance, may exercise the Option, but
only to the extent the Grantee could exercise the Option at the date of
termination, within twelve (12) months from the date of death (but in no event
later than the Expiration Date). To the extent that the Grantee is not entitled
to exercise the Option on the date of death, or if the Option is not exercised
to the extent so entitled within the time specified herein, the Option shall
terminate.

 

8. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee; provided, however, that the Grantee may designate a beneficiary of the
Grantee’s Incentive Stock Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. The Option, if a
Non-Qualified Stock Option may be transferred to any person by will and by the
laws of descent and distribution. Non-Qualified Stock Options also may be
transferred during the lifetime of the Grantee by gift and pursuant to a
domestic relations order to members of the Grantee’s Immediate Family to the
extent and in the manner determined by the Administrator. The terms of the
Option shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee.

 

9. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

 

3



--------------------------------------------------------------------------------

10. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercise of Incentive Stock Option. If the Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as
income for purposes of the alternative minimum tax for federal tax purposes and
may subject the Grantee to the alternative minimum tax in the year of exercise.

 

(b) Exercise of Incentive Stock Option Following Disability. If the Grantee’s
Continuous Service terminates as a result of Disability that is not total and
permanent disability as defined in Section 22(e)(3) of the Code, to the extent
permitted on the date of termination, the Grantee must exercise an Incentive
Stock Option within three (3) months of such termination for the Incentive Stock
Option to be qualified as an Incentive Stock Option.

 

(c) Exercise of Non-Qualified Stock Option. On exercise of a Non-Qualified Stock
Option, the Grantee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
the Grantee is an Employee or a former Employee, the Company will be required to
withhold from the Grantee’s compensation or collect from the Grantee and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(d) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for more than one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax purposes
and subject to tax at a maximum rate of 20%. In the case of an Incentive Stock
Option, if Shares transferred pursuant to the Option are held for more than one
year after receipt of the Shares and are disposed more than two years after the
Date of Award, any gain realized on disposition of the Shares also will be
treated as capital gain for federal income tax purposes and subject to the same
tax rates and holding periods that apply to Shares acquired upon exercise of a
Non-Qualified Stock Option. If Shares purchased under an Incentive Stock Option
are disposed of prior to the expiration of such one-year or two-year periods,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

 

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing

 

4



--------------------------------------------------------------------------------

in the Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. The Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of California
(as permitted by Section 1646.5 of the California Civil Code, or any similar
successor provision) without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice, the Plan or this Option Agreement be determined by
a court of law to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

12. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

 

13. Dispute Resolution The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s assignees
pursuant to Section 8 (the “parties”) shall attempt in good faith to resolve any
disputes arising out of or relating to the Notice, the Plan and this Option
Agreement by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the United States District
Court, Northern District of California (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a California state court in the
County of San Mateo) and that the parties shall submit to the jurisdiction of
such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

SABA SOFTWARE, INC. 2000 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Saba Software, Inc.

2400 Bridge Parkway

Redwood Shores, CA 94065

 

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                     ,          the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase              shares of the Common Stock (the “Shares”) of Saba
Software, Inc. (the “Company”) under and pursuant to the Company’s 2000 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the [    ]
Incentive [    ] Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) and Notice of Stock Option Award (the “Notice”) dated
                    ,         . Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Exercise
Notice.

 

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan, and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

 

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.

 

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
advisors the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

6. Taxes. The Grantee agrees to satisfy all applicable federal, state and local
income and employment tax withholding obligations and herewith delivers to the
Company the full amount of such obligations or has made arrangements acceptable
to the Company to satisfy such obligations. In the case of an Incentive Stock
Option, the Grantee also agrees, as partial consideration for the designation of
the Option as an Incentive Stock Option, to notify the Company in writing within
thirty (30) days of any disposition of any shares acquired by exercise of the
Option if such disposition occurs within two (2) years from the Date of Award or
within one (1) year from the date the Shares were transferred to the Grantee. If
the Company is required to satisfy any federal, state or local income or
employment tax withholding obligations as a result of such an early disposition,
the Grantee agrees to satisfy the amount of such withholding in a manner that
the Administrator prescribes.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

6



--------------------------------------------------------------------------------

8. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

 

9. Dispute Resolution. The provisions of Section 13 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.

 

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California (as
permitted by Section 1646.5 of the California Civil Code, or any similar
successor provision) without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of this Exercise Notice be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice) with postage
and fees prepaid, addressed to the other party at its address as shown below
beneath its signature, or to such other address as such party may designate in
writing from time to time to the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

13. Entire Agreement. The Notice, the Plan, and the Option Agreement are
incorporated herein by reference, and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

7



--------------------------------------------------------------------------------

Submitted by:

      

Accepted by:

GRANTEE:

      

SABA SOFTWARE, INC.

        

By:

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      

Title:

  

 

--------------------------------------------------------------------------------

(Signature)              

Address:

      

Address:

 

--------------------------------------------------------------------------------

      

2400 Bridge Parkway

 

--------------------------------------------------------------------------------

      

Redwood Shores, CA 94065-1166

Tel:

 

 

--------------------------------------------------------------------------------

        

 

8



--------------------------------------------------------------------------------

SCHEDULE I

DEFINITIONS

 

For the purpose of the Notice and the Option Agreement, the following terms have
the meanings specified below:

 

“Termination Event” shall mean any one of the following events:

 

(i) termination by the Company of Grantee’s Continuous Service except for Cause
(as defined below);

 

(ii) constructive termination by the Company of Grantee’s Continuous Service by
unreasonably reducing Grantee’s responsibilities; or

 

(iii) any reduction by the Company in Grantee’s total base salary and bonus
plan.

 

“Cause” shall mean:

 

(i) the willful and continued failure by Grantee to substantially perform the
duties associated with the employment position(s) that Grantee then holds with
the Company, other than any such failure resulting from Grantee’s incapacity due
to physical or mental illness;

 

(ii) the willful engaging by Grantee in gross misconduct materially injurious to
the Company;

 

(iii) the willful breach by Grantee of the Proprietary Information Agreement
entered into between Grantee and the Company;

 

(iv) Grantee’s refusal or failure to act in accordance with any lawful,
reasonable direction of the Chief Executive Officer or President of the Company
and such refusal or failure has a material adverse effect on the Company or its
business; or

 

(v) Grantee’s conviction of a felony which conviction has a material adverse
effect on the Company or on Grantee’s ability to serve as an employee of the
Company in Grantee’s then-current capacity.

 

For purposes of this definition of “Cause,” no act, or failure to act, on
Grantee’s part shall be considered willful unless done, or omitted to be done,
by Grantee not in good faith and without reasonable belief that Grantee’s action
or omission was in the best interests of the Company.

 

“Company” shall mean Saba Software, Inc., and following the effective date of a
Corporate Transaction or Change of Control, shall also mean, as appropriate for
the context, any assignee or successor of Saba Software, Inc. or any ultimate
parent corporation or entity that controls Saba Software, Inc. or any such
assignee or successor; provided, however, that in the case of clauses (i)
through (v) of the definition of “Cause” set forth above, the term “Company”
shall mean Saba Software, Inc. if that legal entity continues to conduct the
business conducted by it immediately prior to the effective date of the
Corporate Transaction or Change of Control, and if not, the term “Company” shall
mean the business conducted by Saba Software, Inc. immediately prior to the
effective date of the Corporate Transaction or Change of Control, regardless of
which entity may conduct such business after the effective date of the Corporate
Transaction or Change of Control.

 

9